*362OPINION.
Green :
We have heretofore held in R. Downes, Jr., v. Commissioner, 5 B. T. A. 1029, and Germain Cassiere v. Commissioner, 5 B. T. A. 1032, that in a case where a taxpayer has filed a single joint return of the income of himself and his wife under the provisions of section 223 (b) (2) of the Revenue Act of 1921, he is not entitled to have his tax computed on the basis of his separate income. These cases are a determination of the question raised in the instant proceeding, and on their authority the contention of the petitioner must be denied as contrary to the express provision of the law.

Judgment will be entered for the respondent.